DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/20/2018, 03/15/2019, 06/26/2019, 11/26/2019, 12/10/2019, 01/15/2020, 01/21/2020, 04/10/2020, and 10/27/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims 1, 14, and 17 in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper. Regarding claims 1 and 17, the prior art fails to teach the second incident light and the second reflected light are bisected by a second reflective axis having a second reflective axis angle relative to the surface normal; the first and second reflective axis angles are each non-zero relative to the surface normal; and the first wavelength differs from the second wavelength, along with the structural limitations positively recited in each respective independent claim. Regarding claim 14, the prior art fails to teach the second incident light and the second reflected light are bisected by a second reflective axis having a second reflective axis angle relative to the surface normal; the first internal angle of incidence differs from the second internal angle of incidence by a multiple of an angular Bragg selectivity calculated for an incident light angle of incidence residing between the first incident light and the second incident light; the first reflective axis angle is non-zero relative to the surface normal; and each of the first incident light and the second incident light are offset from the first reflective axis, along with the structural limitations positively recited in claim 14.


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872